                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF LOUISIANA

                              MONROE DIVISION

WILEY EZELL, ET AL.,                    CIVIL ACTION NO. 3:17-CV-00796
Plaintiffs

VERSUS                                  JUDGE DOUGHTY

MEDTRONIC PLC, ET AL.,                  MAGISTRATE JUDGE PEREZ-MONTES
Defendants


                                   JUDGMENT

      For the reasons contained in the Report and Recommendation of the

Magistrate Judge previously filed herein, and after a de novo review of the record,

including the objections filed herein, and having determined that the findings and

recommendation are correct under the applicable law,

      IT IS ORDERED, ADJUDGED, AND DECREED that Defendant Medtronic

Vascular Galway Unlimited Company’s Motion to Dismiss [Doc. No. 36] is

GRANTED, and Plaintiffs’ action is DISMISSED WITHOUT PREJUDICE.

      MONROE, LOUISIANA, this 3rd day of January, 2019.



                                            ___________________________________
                                            TERRY A. DOUGHTY,
                                            UNITED STATES DISTRICT JUDGE
